[J-84-2014]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 51 MAP 2014
                                           :
                  Appellant                :   Appeal from the Order of the Superior
                                           :   Court at No. 148 MDA 2013, dated
                                           :   November 12, 2013, affirming the Order of
           v.                              :   the Centre County Court of Common
                                           :   Pleas, Criminal Division, at No.
                                           :   CP-14-CR-0000992-2008, dated
LEESHAY BENNAIM,                           :   December 19, 2012
                                           :
                  Appellee                 :   ARGUED: October 7, 2014


                                      ORDER


PER CURIAM                                     DECIDED: November 12, 2014



    The appeal is dismissed as having been IMPROVIDENTLY GRANTED.



    Former Justice McCaffery did not participate in the decision of this case.